

116 HR 4146 IH: Trauma-Informed Schools Act of 2019
U.S. House of Representatives
2019-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4146IN THE HOUSE OF REPRESENTATIVESAugust 2, 2019Ms. Clark of Massachusetts (for herself, Mr. Fitzpatrick, and Mr. Quigley) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Elementary and Secondary Education Act of 1965 to provide criteria for use of Federal
			 funds to support trauma-informed practices in schools, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Trauma-Informed Schools Act of 2019. 2.Trauma-informed practices (a)DefinitionSection 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) is amended—
 (1)by redesignating paragraphs (51) and (52) as paragraphs (52) and (53), respectively; and (2)by inserting after paragraph (50) the following:
					
 (51)Trauma-informed practicesThe term trauma-informed practices means— (A)evidence-based professional development that promotes a shared understanding among teachers, teachers assistants, school leaders, paraprofessionals, specialized instructional support personnel, and other staff that—
 (i)traumatic experiences are common among students; (ii)trauma can impact student learning, behavior, and relationships in school;
 (iii)traumatic experiences do not inherently undermine the capabilities of students to reach high expectations in academics and life;
 (iv)school-wide learning environments where all students and adults feel safe, welcomed, and supported can enable students to succeed despite traumatic experiences; and
 (v)services, supports, and programs provided to meet individual student needs should be trauma-informed, where appropriate, and increase student connection to the school-wide learning environment;
 (B)adoption of disciplinary procedures and practices that— (i)accompany disciplinary actions with holistic assessments and positive behavioral interventions and supports to address the underlying causes of student behavior, including trauma;
 (ii)avoid harsh, punitive, or exclusionary disciplinary practices; (iii)utilize evidence-based restorative practices that build a culture of trust; and
 (iv)do not discriminate on the basis of race, color, national origin, sex (including sexual orientation or gender identity), disability, English proficiency status, migrant status, or age consistent with the Age Discrimination Act of 1975 (42 U.S.C. 6101 et seq.), title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and the Individuals with Disabilities Education Act (42 U.S.C. 1400 et seq.); and
 (C)activities that engage teachers, teachers assistants, school leaders, paraprofessionals, specialized instructional support personnel, and other staff in a process of school-based planning to—
 (i)promote a school-wide culture of acceptance; (ii)help all students feel safe and connected to the school community;
 (iii)support all students to form positive relationships with adults and peers, understand and manage emotions, achieve success academically and in extra-curricular areas, and experience physical and psychological health and well being;
 (iv)promote teamwork and effective communication among all staff and shared responsibility for every student;
 (v)integrate evidence-based practices that build social-emotional skills into rigorous academic instruction; and
 (vi)recognize and prevent adult implicit bias. . (b)State planSection 1111(g)(1)(C) of such Act (20 U.S.C. 6311(g)(1)(C)) is amended—
 (1)by striking reducing; (2)in clause (i), by inserting reducing before incidences;
 (3)in clause (ii)— (A)by inserting reducing before the overuse; and
 (B)by striking and; (4)in clause (iii)—
 (A)by inserting reducing before the use; and (B)by inserting and after safety;; and
 (5)by adding at the end the following:  (iv)increasing the prevalence of trauma-informed practices;.
 (c)Plan provisionsSection 1112(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6312(b)) is amended—
 (1)by redesignating paragraphs (12) and (13) as paragraphs (13) and (14), respectively; and (2)by inserting after paragraph (11) the following:
					
 (12)how the local educational agency will support efforts to increase the prevalence of trauma-informed practices;.
 (d)Schoolwide programSection 1114(b)(7)(A)(iii) of such Act (20 U.S.C. 6314(b)(7)(A)(iii)) is amended— (1)in subclause (IV), by striking at the end and; and
 (2)by adding at the end the following:  (VI)the implementation of trauma-informed practices; and.
 (e)TrainingSection 2101 of such Act (20 U.S.C. 6611) is amended— (1)in subsection (c)(4)(B)—
 (A)by redesignating clauses (xv) through (xxi) as clauses (xvi) through (xxii), respectively; and (B)by inserting after clause (xiv) the following:
						
 (xv)Providing training for all teachers, school leaders, paraprofessionals, and specialized instructional support personnel on trauma-informed practices.; and
 (2)in subsection (d)(2)— (A)by redesignating subparagraphs (K) through (M) as subparagraphs (L) through (N) respectively; and
 (B)by inserting after subparagraph (J) the following:  (K)A description of how the State educational agency will use funds under this part to increase the prevalence of trauma-informed practices..
 (f)Local use of fundsSection 2103(b)(3)(I) of such Act (20 U.S.C. 6613(b)(3)(I)) is amended— (1)by redesignating clauses (i) through (iv) as clauses (ii) through (v); and
 (2)by inserting before clause (ii), as redesignated, the following:  (i)trauma-informed practices;.
 (g)State activitiesSection 4104(b)(3)(B)(ii) of such Act (20 U.S.C. 7114(b)(3)(B)(ii)) is amended— (1)in subclause (I), by striking at the end or;
 (2)in subclause (II), by inserting or at the end; and (3)by inserting at the end the following:
					
 (III)increase the prevalence of trauma-informed practices;. (h)State applicationSection 4203(a)(6) of such Act (20 U.S.C. 7173(a)(6)) is amended by striking development; and inserting development, which may include professional development on trauma-informed practices;.
 (i)Description of planSection 4303(f)(1)(A)(viii) of such Act (20 U.S.C. 7221b(f)(1)(A)(viii)) is amended— (1)in subclause (I), by striking at the end and;
 (2)in subclause (II), by inserting and at the end; and (3)by inserting at the end the following:
					
 (III)adopting trauma-informed practices.. (j)Application requirementsSection 4305(b)(3)(B)(ii) of such Act (20 U.S.C. 7221d(b)(3)(B)(ii)) is amended—
 (1)in subclause (II), by striking and; (2)in subclause (III), by inserting and at the end; and
 (3)by inserting at the end the following:  (IV)the discipline practices that will be used, including a description of whether such practices are consistent with trauma-informed practices;.
				